Motion to dismiss appeal denied. Memorandum: It is well-settled that an order denying a motion for reargument is not appealable. However, Supreme Court’s characterization of plaintiffs motion as one for reargument is not conclusive, and the record must be examined to determine whether the motion was for renewal or reargument (see, e.g., Nelson v Bushwick Family Health Ctr., 87 AD2d 837, 838; Rector of St. Bartholomew’s Church v Committee to Preserve St. Bartholomew’s Church, 84 AD2d 309, 316-317). The motion papers are inadequate to enable this Court to make that determination. Present— Green, J. P., Lawton, Fallon, Balio and Boehm, JJ.